Title: To George Washington from Hugh Stephenson, 12 September 1772
From: Stephenson, Hugh
To: Washington, George

 

Dear Sir
Sepr 12th 1772

I Receved yours of 2d of June and am veary Sorrey I Mist Seing of you as I Went to Colo. Samuell Washington in order to waight upon to talke about this Matter on Thirsday Morning and Mist of you I should have Came to Mr Wornar Washington to you but Meeting with Mr John Aris Who told Me you wase Left the County and as I had Not the Money it wase usless to folow you and thrugh the bad management of My people when I wase over the Mountains Last fall have had all My Tobaco Refused which I thought to have Made you a payment out off and as I must Acknoladge you have Ever been a frend to the famely and have Endulged us verey Much and I hope as you have Endulged us So Long you Still will for bare a Litle Longer and My Mother and My Selfe will Make you all the Payment we Can by the first of octobr there wase 40 Bushells Sead wheat that wase deliverd to Edward vilot to Soe which Mr Lound washington promised to give Credit on the bond for that is Not done when william Crawford Coms down he will pay you part the Bond and My Mother and Selfe will Make you up all we Can against that time and you May depend on the hole by the first of March. I am dear Sir your Most Hble Servt

Hugh Stephenson

